Citation Nr: 1020551	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-03 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for prostatitis, rated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In March 2010, the Veteran testified 
before the undersigned at a Travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

At his personal hearing, the Veteran testified that his 
prostatitis is worse than shown on his last March 2004 VA 
examination.  He indicated that he has frequent and urgent 
urination.  He related that he does not like to wear pads, 
but does in fact have about 4 accidents per day since he does 
not use them.  

As the Veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The Veteran reports both urinary incontinence as well as 
urinary frequency.  Only one rating may be assigned, however.  
See 38 C.F.R. § 4.115(a).  For urinary incontinence, a 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day; a 40 percent evaluation is warranted 
for urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day; a 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

For urinary frequency, a 40 percent evaluation is warranted 
for a daytime voiding interval less than one hour, or; 
awakening to void five or more times per night; a 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.

The examiner should provide findings consistent with the 
diagnostic criteria and should specifically indicate what the 
appropriate use of pads should be, even if the Veteran does 
not use those products.  

Finally, as the Veteran received ongoing VA treatment for his 
prostatitis, his recent treatment records should be obtained.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records for 
prostatitis from the Oakland and Martinez 
VA treatment facilities, dated since June 
2009.

2.   Thereafter, schedule the Veteran for 
a VA genitourinary examination.  Any 
indicated tests should be accomplished.  
The examiner should review the claims 
folder in conjunction with the 
examination.  

The examiner should indicate if the 
Veteran has the need for absorbent 
materials, whether he wears them or not, 
and should indicate how many would be 
needed per day.  

The examiner should also state the 
frequency of daytime voiding intervals 
and the number of voiding times per night 
which require awakening.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Then, review the examination report 
obtained above to ensure that the remand 
directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, return the case to 
the examiner for completion of the 
inquiry.  

4.  Finally, readjudicate the claim on 
appeal.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

